DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US Pub. No. 2016/0016437).

    PNG
    media_image1.png
    344
    476
    media_image1.png
    Greyscale


	Regarding claim 4, Ito teaches that the first block portion comprises a portion located axially inwardly of the second block portion (figures 1 and 2).
	Regarding claims 2 and 9, Ito teaches a different configuration which reads upon claims 1-2 and 9, as best depicted in figure 2, but with section 10s having a greater height than section 11 (see paragraph [0032], comprising a tread portion comprising a groove bottom surface and a plurality of blocks protruding from the groove bottom surface, the plurality of blocks comprising one or more multi-height blocks 10b, each multi-height block comprising a first block portion 12, a second block portion 11, a third block portion 10s, and a block groove 13 to define the first, second and third block portions, wherein the second height is higher than the first height and the third height is higher than the second height, the first block portion comprises a first outer block sidewall located outwardly in the axial direction, the third block portion comprises a third outer block sidewall located outwardly in the axial direction, and the third outer block sidewall is located outwardly in the axial direction of the first outer block sidewall, and the third block portion comprises portions located on both sides in a circumferential direction of the second block portion (paragraphs [0025]-[0044]; figures 1-2).

Claim Rejections - 35 USC § 103
Claims 3, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US Pub. No. 2016/0016437).
Regarding claim 3, Ito teaches a tire comprising a tread portion comprising a groove bottom surface and a plurality of blocks protruding from the groove bottom surface, the plurality of blocks comprising one or more multi-height blocks 10b, two or more stepped portions can be provided on the side of the protrusion (paragraph [0027]), therefore it would have been obvious to one ordinary skill in the art to use a configuration with two or more stepped portions, resulting in a multi-height block comprising a first block portion 10s, a second block portion 12 (a stepped portion having a greater height than the portion 10s), a third block portion 11, and a block groove 13 to define the first, second and third block portions, wherein the second height is higher than the first height and the third height is higher than the second height, and the first block portion comprises portions located on both sides in a circumferential direction of the second block portion and the third block portion (paragraphs [0028] and [0045]-[0051]; figures 1 and 2).
Regarding claim 8, Ito teaches that the third block 11 comprises a third inner block sidewall located inwardly in the axial direction (figures 1-2). Additionally, Ito teaches that the third inner block sidewall extends in a direction at a small angle to the normal direction to the groove bottom surface (figure 2), and it would have been obvious to one of ordinary skill in the art to extend the third inner block sidewall as a minor modification to the disclosed embodiment of Ito.
Regarding claims 10-11, as depicted in figure 2, Ito teaches a distance between heights a and b of between -2 and 2 mm (paragraph [0032]) and a distance between heights a and c of, for example, about 1 mm (paragraph [0040]), and a depth of the second concavity can be, for example, 1.5 mm (paragraph [0028]) and is preferably 85% or less of the height h (paragraph [0057]), that the height f is preferably less than the height g (paragraph [0056]), and the depth e is preferably greater than or equal 
Regarding claims 12-13, Ito teaches that the protrusion 11 is preferably a polygon (paragraph [0041]), as well as teaching a block 30a where the shape of the protrusion is a pentagon having an inner edge protruding inwardly in the axial direction in a lateral V shape (figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use a pentagon with a lateral V shape on the axially inner side for the shape of the protrusion 11 as being suggested by Ito (see block 30a in figure 1).

Allowable Subject Matter
Claims 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, Ito does not teach or suggest first, second and third block grooves as claimed; regarding claim 6, Ito does not teach or suggest chamfering an outer edge, and while it is well-known in the tire art in general to chamfer edges, no prior art references were found chamfering such an edge in a motorcycle block tire; regarding claim 7, Ito does not teach or suggest that the second block has a pentagonal shape in which the second outer edge is dented inwardly in the axial direction; regarding claims 14-17, Ito does not teach or suggest that the third block portion is located outwardly in the axial direction of the second block portion, and the first block portion comprises circumferentially spaced portions located on both sides in a circumferential direction of the second and third block portions.

Response to Arguments
Applicant’s amendment and arguments with respect to the prior art rejection of the claims over figures 4-5 of Ito have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of various configurations of figures 1-2 of Ito as are set out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 28, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749